57 Wash. 2d 906 (1960)
357 P.2d 173
ERNEST MARVIN, as Administrator, Respondent,
v.
McCALL & McDONALD, INC. et al., Appellants.[1]
No. 35393.
The Supreme Court of Washington, Department Two.
December 8, 1960.
Atwell, Moore & Walstead, for appellants.
Edgar P. Reid, for respondent.
PER CURIAM:
Margarete Potter sued for personal injuries. A new trial was granted because of an instruction thought to be erroneous. The original plaintiff died after the trial from causes not connected with the accident. The action for personal injuries does not survive. The appeal is moot, and is, therefore, dismissed upon the authority of RCW 4.20.060 and Boyd v. Sibold, 7 Wn. (2d) 279, 109 P. (2d) 535, without prejudice, however, to any action for the benefit of statutory survivors or dependents.
NOTES
[1]  Reported in 357 P. (2d) 173.